    Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 1 of 9 PageID #:24720




                 IN THE UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

TYJUAN ANDERSON                                   )
                                                  )
                     Plaintiff,                   )      15 CV 50065
                                                  )
              v.                                  )      Judge Thomas Durkin
                                                  )
CITY OF ROCKFORD, et al.,                         )      Magistrate Judge Iain Johnston
                                                  )
                     Defendants.                  )      JURY TRIAL DEMANDED

LUMONT JOHNSON &                                  )
ANTHONY ROSS                                      )
                                                  )
                     Plaintiffs,                  )      15 CV 50064
                                                  )
              v.                                  )      Judge Thomas Durkin
                                                  )
CITY OF ROCKFORD, et al.,                         )      Magistrate Judge Iain Johnston
                                                  )
                     Defendants.                  )      JURY TRIAL DEMANDED


                PLAINTIFFS’ PROFFER AND MOTION TO ADMIT
               EVIDENCE PURSUANT TO FED. R. EVID. 801(D)(2)(E)

        Plaintiffs, by and through their undersigned attorneys, submit the following

proffer of evidence to admit coconspirator statements at trial and move for the

admission of such statements pursuant to FED. R. EVID. 104(a) and 801(d)(2)(E):1




1 While the government typically files Santiago proffers in federal criminal cases in advance
of trial when seeking pre-trial ruling on the admission of co-conspirator statements under
FRE 802(d)(2)(E), the same principals apply in a civil conspiracy case. See Smith v. Bray,
681 F.3d 888, 904-05 (7th Cir. 2012) (quoting United States v. Gewin, 471 F.3d 197, 201, 374
U.S. App. D.C. 74 (D.C. Cir. 2006) (“[T]he rule, based on concepts of agency and partnership
law and applicable in both civil and criminal trials, embodies the long-standing doctrine that
when two or more individuals are acting in concert toward a common goal, the out-of-court
statements of one are admissible against the others, if made in furtherance of the common
goal.”)


                                              1
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 2 of 9 PageID #:24721




      There are not different evidentiary rules for civil and criminal cases; both apply

the same set of Federal Rules of Evidence. Fed. R. Evid. 801(d)(2)(E) provides that a

statement is not hearsay if it was “made by the party's coconspirator during and in

furtherance of the conspiracy.” “It is clear that the rule is equally applicable to civil

cases. Fed.R.Evid. Rule 1101(b); see also Filco v. Amana Refrigeration, Inc., 709 F.2d

1257, 1267 (9th Cir.) (discussing coconspirator exclusion in a civil case), cert.

dismissed, 464 U.S. 956, 104 S.Ct. 385, 78 L.Ed.2d 331 (1983); Oreck Corp. v.

Whirlpool Corp., 639 F.2d 75, 80–81 (2d Cir.1980) (same), cert. denied, 454 U.S. 1083,

102 S.Ct. 639, 70 L.Ed.2d 618 (1981).” S.E.C. v. Tome, 638 F. Supp. 629, 633–34

(S.D.N.Y. 1986). See also Paul F. Newton & Co. v. Texas Commerce Bank, 630 F.2d

1111, 1121 (5th Cir. 1980) (“the court's construction of the requirements of Rule

801(d)(2)(E) was not based upon considerations unique to criminal actions. We

therefore conclude that the judicial gloss James imposed upon Rule 801(d)(2)(E)

should apply in civil actions as well as criminal”).

      Plaintiffs’ conspiracy claims were reinstated by the Seventh Circuit and

remanded to the District Court, which found that Plaintiffs presented sufficient

evidence to go to trial on “the claims for failure to intervene and conspiracy based on

the underlying due process claims.” Doc. 282 at 2. Relevant to this motion, Plaintiffs

allege that the Defendant officers and others reached an agreement amongst

themselves to frame Plaintiffs for the Hanson murder by adopting a false story about

what happened, which was used to thereby deprive Plaintiffs of their due process

rights. Moreover, the Defendant Officers acted in concert with each other and with




                                           2
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 3 of 9 PageID #:24722




other co-conspirators, including persons who are and who were not members of the

Rockford Police Department. Anderson Dkt. 64, ¶¶125-127; Johnson Dkt. 1.

      These other co-conspirators include Alex Dowthard, Antoine Lambert, and

Lataurean Brown, who, whether by coercive means or not, made statements that

contributed to the underlying prosecutions. This includes the prison recordings of

Alex Dowthard (“Dowthard Tapes”). As discussed below, parts of those recordings are

admissible as coconspirator statements pursuant to FED. R. EVID. 801(d)(2)(E).

      The analysis is not complicated - The party seeking admission of a statement

under Rule 801(d)(2)(E) must demonstrate that “(1) a conspiracy existed, (2) that the

defendant and the declarant were members of the conspiracy, and (3) that the

statement(s) sought to be admitted was made during and in furtherance of the

conspiracy.” United States v. Alviar, 573 F.3d 526, 540 (7th Cir. 2009).

      The statements between and by the coconspirators in furtherance of the

alleged conspiracy which Plaintiffs seek to admit fall into several categories that

concern aspects of the conspiracy. These statements establish: the information flow

between and among the conspirators to help each perform his role; the existence of a

conspiracy to create a false inculpatory statement and then use that statement to

prosecute plaintiffs; the existence of the conspiracy more generally to frame Plaintiffs

for murder; and the suppression of evidence, namely the jail recordings as well as

favorable testimony. The communications also include statements concerning the

means used to conceal the conspiracy’s illegal activities and statements to others




                                           3
    Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 4 of 9 PageID #:24723




outside the conspiracy to reassure those individuals, to seek their cooperation, and to

encourage them to not reveal information that would expose the conspiracy.2

        The Court may make a pretrial ruling as to the admissibility of these

coconspirator statements. See Santiago, 582 F.2d at 1130-31; Alviar, 573 F.3d at 540;

United States v. Harris, 585 F.3d 394, 398, 400 (7th Cir. 2009); FRE 104(a). Here,

this Court has already determined there is sufficient evidence of a conspiracy to

present that claim to the jury, so the threshold requirement of showing that “a

conspiracy existed” has been satisfied.

        Plaintiffs must also show that Defendants and the declarant(s) were members

of the conspiracy. Here, Plaintiffs have alleged that Defendant Palmer, together with

his co-defendants, conspired to build a case against Plaintiffs (by manufacturing

evidence) and bury evidence that did not fit that case, with the objective being to

implicate Plaintiffs for the Hanson murder. Plaintiffs allege that they did so by

coercing Alex Dowthard, through a “go between” named Antowan Lambert, both of

whom acquiesced and eventually agreed to adopt the Defendants’ false narrative

through a series of undisclosed threats against, and promises to, Dowthard. See

Anderson v. City of Rockford, 932 F.3d 494, 502 (7th Cir. 2019).

        By their statements and actions, they joined in the conspiracy. They don’t have

to be sued to fill that role. “As we have just pointed out, before the district court, the

Government was required to demonstrate, by a preponderance of the evidence, that



2
 Many of these statements are also admissible for a non-hearsay purpose, such as to
show the course of the investigation and the effect of certain coercive efforts on the
co-conspirator.

                                            4
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 5 of 9 PageID #:24724




the individuals, although unindicted, were in fact members of the conspiracy. This

process identifies coconspirators to a degree of certainty sufficient to permit the

consideration of their statements despite the statements' otherwise disabling

characteristic as hearsay.” United States v. Ladd, 218 F.3d 701, 705 (7th Cir. 2000)

      Finally, Plaintiffs must show that the statements to be admitted were made

“in furtherance of” a conspiracy—-this has a “relatively low burden of proof.” United

States v. Shoffner, 826 F.2d 619, 628 (7th Cir. 1987); United States v. Kelly, 261

F.R.D. 147, 151 (N.D. Ill. 2009). Thus, all that remains is what statements are to be

admitted. To that end, the Court need not now decide each, but rather may paint by

a broad brush of categories. Clearly, statements made at the Defendant’s and other

coconspirators’ behest that furthered this investigation and prosecution are

admissible.

      This pleading does not, of course, detail all of the Plaintiffs’ evidence that

establishes the existence of a conspiracy or all of the coconspirator statements that

could be admitted pursuant to FED. R. EVID. 801(d)(2)(E). Instead, this submission

highlights certain evidence that is sufficient to establish the existence of the

conspiracy as alleged in the operative complaint and the participation of the

coconspirators.

      In summary, as part of this conspiracy, Defendants coerced Dowthard and

others into providing false testimony against Plaintiffs. They did so by, among other

things, causing a parole violation to be lodged against Dowthard, as well as a specious

forgery charge, which resulted in his incarceration in the Illinois Department of




                                          5
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 6 of 9 PageID #:24725




Corrections (IDOC). They agreed to assist Dowthard to hasten his release from IDOC

thru secret means, including threats to Dowthard and others, writing a letter to the

parole board and a secret deal to drop the forgery charges, but only if he agreed to

testify falsely, implicating Plaintiffs. While in IDOC Dowthard made recorded phone

calls to others, including his friend Antowan Lambert. Defendant Stevens admitted

that he used Lambert to approach Dowthard and obtain his “cooperation.” Lambert

then funneled messages to an incarcerated Dowthard, and on these recorded calls

explains how the police told him (Lambert) they needed Dowthard to make

statements falsely implicating Plaintiffs, despite the fact that Dowthard told

Defendants (and Lambert) that he did not witness the murder. Lambert explained

how the police would then help Dowthard if he adopted their story.

       Specifically, Dowthard initially denied being present when his nephew was

shot and killed. As reflected in the Seventh Circuit’s opinion: “On May 2, for example,

the same day Detectives Palmer and Stevens visited Dowthard at Big Muddy,

Dowthard told his mother that “he told them the truth,” a clear reference to telling

the police that he did not know who shot the young boy. And again, on May 11,

Dowthard told his cousin Antowan Lambert that, at the time of the murder, he

“wasn’t no mother f* * * ing where around, you know what I’m saying.”” Anderson v.

City of Rockford, 932 F.3d 494, 501–02 (7th Cir. 2019). The Seventh Circuit continued

to describe the jail calls as follows:

       The jail calls further revealed that Lambert, who officers were also
       pressing for information about Hanson’s murder, coached Dowthard on
       what to tell the police about the murder and fed him information about
       what Lautaurean Brown had told the police—all in an effort to enable


                                          6
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 7 of 9 PageID #:24726




      Dowthard to align his account with Brown’s. For example, on May 16,
      two weeks before Dowthard gave police a statement incriminating the
      plaintiffs, Lambert told Dowthard to memorize what he was telling him
      so that Dowthard’s statement “w[ould] coincide” with what Brown had
      already told police.

      In other calls from jail, Dowthard told friends and family that the police
      were pressuring him to cooperate. In early May, for instance, he told his
      mother that “[the police] talkin’ about bringin’ me up on some federal
      charges or whatever.” On May 13, Dowthard learned he was being
      charged with an unrelated forgery that would impact his parole status.
      On May 20, Dowthard told someone named Maria that the police were
      “playin’ with me, hurtin’ me until I’m damn near at the point man, you
      just don’t know.” In this same call, Dowthard added “[Detective] Palmer
      man got—hittin’ me all upside my head and everything, man tellin’ my
      sister what to—put his hands on me.”

Id.
      The Defendants used Lambert to communicate “facts,” coupled with threats

and promises, to Dowthard, while Dowthard was incarcerated. As the Illinois

Appellate Court had earlier aptly summarized after post-conviction relief, “Lambert

said that the police gave him a guarantee’ about ‘the charge and everything else.’”

People v .Johnson, 2014 IL App (2d) 130368-U, ¶ 91. “The instruction to Dowthard

was clear: implicate plaintiffs in the Hanson shooting and he would be released from

prison and the pending charges would be dropped. As Lambert explained, “They just

want them n*ggers behind * * * bars, man.” Id.

      The end result of defendants’ coercive campaign via Lambert was that

Dowthard was pressured into adopting a false story, consisting of three key

facts fed to him by the police, through Lambert: (1) plaintiffs drove a red car

up to the Dowthard family home; (2) plaintiffs jumped out of the red car and

fired gunshots at the house; and (3) Dowthard and Brown drove away. See Doc.




                                          7
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 8 of 9 PageID #:24727




249-63 at 22-24. Dowthard eventually acquiesced and adopted the false story,

which he agreed to repeat at Plaintiffs’ two separate criminal trials. Doc. 249-

14 at JR8615-8621 Defendants Palmer and Stevens coerced Dowthard into

making these statements while knowing they were false. Doc. 249-9 at 131-33.

      Defendant Palmer expressly acknowledged knowing at the time that

Dowthard’s statement was false and instructing him to stick with the false

statement at the criminal trials. Doc. 249-8 at 206-07 (Palmer “told Lataurean

Brown and Alex Dowthard to testify consistent with their statements even

though [he] believe[s] their statements are not truthful”).

      Accordingly, all of the statements are admissible.




                                          8
  Case: 3:15-cv-50065 Document #: 346 Filed: 02/11/20 Page 9 of 9 PageID #:24728




      WHEREFORE, Plaintiffs respectfully ask this Court to admit the above-

summarized co-conspirator statements under Federal Rule of Evidence

801(d)(2)(E).

                                      Respectfully Submitted,

                                      LUMONT JOHNSON
                                      ANTHONY ROSS
                                      TYJUAN ANDERSON

                                      /s/ Steven A. Greenberg
                                      Attorney for Tyjuan Anderson
                                      Steven A. Greenberg
                                      53 W. Jackson Boulevard
                                      Suite 1260
                                      Chicago, IL 60604
                                      (312) 879-9500
                                      Fax: (312) 650-8244


                                      /s/ Roshna Bala Keen
                                      Attorneys for Plaintiffs Johnson & Ross
                                      Jon Loevy
                                      Arthur Loevy
                                      Gayle Horn
                                      Roshna Bala Keen
                                      Elliot Slosar
                                      Loevy & Loevy
                                      311 N. Aberdeen St., 3rd Floor
                                      Chicago, IL 60607




Steven A. Greenberg
Greenberg Trial Lawyers
53 West Jackson Blvd., Suite 1260
Chicago, Illinois 60604
(312) 879-9500




                                        9
